At the outset, I would like to congratulate Mr. Miroslav Lajčák on his assumption of the presidency of the General Assembly at its seventy-second session and to wish him every success in carrying out his duties. I would also like to take this opportunity to express my deep appreciation to Mr. Peter Thomson, the outgoing President, who so ably oversaw the Assembly’s work at its seventy- first session.
Each time we meet in this Hall, we rekindle the hopes and aspirations of the peoples whom we are honoured to represent and serve. We hope to provide them with peace and development. New generations look up to us to realize their dreams for a decent life within a just international order. It is a global order that can face challenges such as climate change, natural disasters, diseases and epidemics, as well as other man-made crises — war, terrorism and huge discrepancies in the distribution of resources and development opportunities.
It is evident that the purposes and principles of the United Nations are still valid as a basis for a world that offers everyone an opportunity to benefit from the great strides being made in scientific advancement and economic development, as well as from the information revolution, which has brought societies unprecedentedly closer. Those developments offer great potential for establishing a fair and secure international order — one that is based on the right to development, freedom and progress and open interactions between people. In Egypt, we adamantly believe in the values of the United Nations and the purposes of its Charter. We have great confidence that realizing those values is not only possible, but rather an obligation and a necessity.
Egypt’s long-standing involvement with the United Nations — both as a founding Member of the Organization that has been elected to the Security Council six times and as the seventh-largest contributor to peacekeeping operations worldwide — bears witness to our constant striving to build a world that is worthy of the aspirations of our children and grandchildren to live in freedom, dignity, security and prosperity.
However, the responsibility that we bear requires that we be frank in saying that the world we seek, albeit possible, unfortunately still remains far from reality. We are still unable to prevent armed conflict, confront terrorism, eliminate nuclear weapons or address the structural imbalances in the international economic order that have widened the gap between the developed and developing worlds. Based on the experiences of the African and Arab regions, I can state with a clear conscience that those experiences summarize the current crisis of the international order and its inability to deliver on the goals of the United Nations.
The Arab region, Egypt’s civilizational and cultural milieu, has today become an epicentre for some of the most vicious civil conflicts in recent human history. It is the region most vulnerable to the dangers posed by terrorism. One out of every three refugees in the world today is an Arab, and the Mediterranean Sea has become a conduit for irregular migrants from Asian and African States fleeing the scourge of civil strife, as well as the despair of economic and social hardships. That is reflected in the Arab regional report on multidimensional poverty in Arab countries published by the League of Arab States in collaboration with the United Nations. The report will be issued tomorrow.
As Egypt’s geographical home, Africa lies at the heart of Egypt’s foreign policy. It is Africa where our historic roots lie, and it is from Africa that we derive pride in our identity and our deep sense of belonging. The continent has also become subject to the same security threats facing the Arab region and constitutes a major example of the crisis in the current international economic order that perpetuates poverty and economic disparity. This global order bears a major responsibility in the economic, political and social crises that threaten international peace and stability, rendering any discussion on the Sustainable Development Goals just words without evidence based on reality.
Egypt is therefore encircled by the most dangerous crises in the world. It is our destiny to navigate confidently through those unprecedented dangers, while relying on an ambitious development strategy based on radical, bold economic reforms. Those reforms aim, above all else, to empower the youth, who represent the majority of the population, not only in Egypt but also in most of the Arab countries and the developing world.
In a world that is interconnected, complex and full of challenges that cannot be confronted by one country alone, regardless of its capabilities, it is natural for Egypt’s ambitious development plans to correlate with an active foreign policy. That foreign policy strategy is guided by the long-established moral principles ingrained in our heritage and culture and abides by the legal principles of the international system, which Egypt actively participated in formulating. It is based on a vision to address the shortcomings that have prevented the realization of the objectives of the United Nations. Our vision is based on the following five main principles and priorities.
First, the only possible solution to the crises afflicting the Arab region is through persistently upholding the notion of the modern nation-State based on the principles of citizenship, equality, the rule of law and human rights, and thereby defeating any attempts to retreat into doctrinal, sectarian, ethnic or tribal loyalties. The path towards reform inevitably includes embracing the nation-State and cannot be built on its demise. This principle, in summary, lies at the core of Egypt’s foreign policy and is the foundation upon which we base our positions in addressing the crises in our region.
With regard to brotherly Syria, we believe there will be no salvation for Syria except through a consensual political solution among all Syrians. At its core is the preservation of the unity of the Syrian State, the maintenance of its institutions and the broadening of its political and social base to include all sectors of Syrian society, as well as the decisive confrontation of terrorism until it is defeated. The way to this solution is through the United Nations-led negotiation process, which enjoys strong support from Egypt. Equally as strong is our objection to any attempt to manipulate the tragedy in Syria to establish international or regional zones of influence or carry out the subversive policies of some regional parties — parties whose practices have caused great suffering to our region over the past few years. It is now high time for a final and decisive confrontation with those practices.
Similarly, we believe that a political settlement is the only viable solution to the crisis in Libya. Libya continues to face attempts to dismantle the State and turn it into an open field for tribal conflict, a field of operations for terrorist organizations. I would like clearly to underscore that Egypt will not allow the continuation of attempts to tamper with the unity and integrity of the Libyan State or undermine the capabilities of the Libyan people. We will continue to work diligently with the United Nations to achieve a political settlement based on the Skhirat Agreement and inspired by the recommendations agreed upon by Libyans. The recommendations that emerged from their consecutive meetings in Cairo during the past months aim to end the political stalemate and revive the settlement process in the country.
The same logic applies to Egypt’s strategy in Iraq and Yemen: the only way to overcome the crises is with a unified, capable and just modern nation-State that realizes the legitimate aspirations of the Arab people.
Secondly, it is time for a comprehensive and final settlement to the longest-standing crisis in the Arab region, namely, the question of Palestine. This is a clear depiction of the international community’s inability to implement a long series of General Assembly and Security Council resolutions. The closure of this chapter — through a fair settlement based on established international norms and by establishing an independent Palestinian State along the 1967 border with East Jerusalem as its capital — is a necessary precondition for the entire region to transition into a phase of stability and development. That is also necessary to restore the credibility of the United Nations and the international order.
Achieving peace will without a doubt eliminate one of the main excuses that terrorism has been using to justify its proliferation in the region. It will guarantee a dignified and peaceful life for the peoples of the region. It is time to permanently overcome the barrier of hatred forever. I would like to underscore here that Arabs still extend their hand in peace. Egypt’s experience proves that peace is possible, and is indeed a realistic objective that we should all continue to pursue seriously.
Before I continue my statement, allow me to veer off script for a moment and call directly upon everyone who is concerned by this issue.
My first audience is the Palestinian people. I say to them that it is extremely important to unite behind a common goal, overcome differences, not to lose opportunities and be ready to accept coexistence with the other — with Israelis — to achieve stability and security for all.
I now direct my call to the Israeli people. In Egypt we have an excellent track record of peace with Israelis that spans more than 40 years. It is possible to repeat that experience — an excellent step to achieve peace and security for both Israeli and Palestinian citizens. My call to Israelis is to stand behind their political leadership and support it without hesitation. I urge the Israeli public not to hesitate. We are all with them for the success of that attempt. This opportunity might not repeat itself.
My other call is to all nations that love peace and stability. All Arab States support Israel’s excellent endeavour. Other nations, too, must support its endeavour, which, if successful, will change the face of history.
I also address the American leadership and the American President: we have an opportunity to turn over a new page in human history and achieve peace in the region.
The third of my main principles and priorities is that it is impossible to envisage a future for the regional or international order in which we have not definitively and comprehensively addressed terrorism. That should be approached in a manner that eradicates terrorism and eliminates its roots and causes, while also openly challenging any party that supports or finances terrorism or that offers it political and media channels or safe havens.
Frankly, there is no room for any serious discussion on the credibility of a system that applies double standards — a system that fights terrorism while tolerating its supporters and engaging them in discussions on how to eliminate a threat that they created in the first place. To be truthful and faithful to our peoples, members of various international alliances should answer the pertinent questions that we are raising out of devotion to our people. Answers are usually avoided by those who prefer duplicity to attain narrow political interests in the demise of States and at the expense of blood shed by their people. We will not allow our peoples’ sacrifices to be made in vain, under any circumstances.
We in the Muslim world need to face up to our reality and work together to rectify the misconstrued notions that have become an ideological pretext for terrorism and its destructive discourse. As members may recall, Egypt launched an initiative to rectify religious discourse in order to revive the true and tolerant values of Islam. Egypt’s religious institutions are currently engaged in that process, in coordination with the relevant international entities.
Egypt, which is currently engaged in an unrelenting battle to eradicate terrorism from its territory, is committed to tracking, confronting and eliminating terrorism decisively, wherever it exists. It is evident that confronting terrorism has been at the forefront of Egypt’s priorities during its 2016-2017 membership in the Security Council and during our chairmanship of the Security Council Counter-Terrorism Committee. We do not wish to defend only Egypt’s future, but also the future of the international community as a whole.
Our fourth priority is to eliminate the root causes of international crises and the sources of threat to international stability, That requires the operationalization of the principle of a common but differentiated responsibility among the members of the international community, in order to narrow the economic and social gaps between developed and developing countries.
How can the United Nations, the 2030 Agenda for Sustainable Development and the Sustainable Development Goals have any credibility when the international economic order is itself responsible for augmenting disparities, in a manner inconsistent with the values of justice and equality? How can there be any opportunity for less developed countries, no matter how determined they are, to implement fundamental economic reforms to address the mismanagement of their resources without addressing imbalances in the international economic order? Such endeavours require greater involvement by developing countries in international economic governance structures and facilitating their access to easier financing, markets and technology transfer.
Fifthly, settling disputes in our world today can be achieved only through respect for the principles of international law and negotiation on the basis of legal, historic and moral principles, as well respect for the sovereignty of States and the principle of non-intervention in individual States’ internal affairs. More than seven decades after the establishment of the United Nations, force and zero-sum games cannot remain as a means to realize interests — especially in today’s world, which is based on interdependence among nations and where there are significant opportunities for cooperation and understanding to achieve the common interests of all.
Based on the principles I have mentioned, Egypt was at the forefront of countries eager to initiate the Nile Basin initiative in 1999. Egypt also pursued the conclusion of a trilateral agreement between Egypt, the Sudan and Ethiopia to address the issue of the Renaissance Dam from a cooperative perspective, in a manner that establishes a clear legal framework to manage the issue in accordance with international law, established principles and the well-established rules that govern relations between States sharing basins of transboundary rivers throughout the world. That agreement remains as a legal framework that can be used as an example to reflect the logic of cooperation and sharing among the three parties, as long as good faith continues. It is of paramount importance to implement the agreement, in the light of the limited amount of time available, to avoid squandering the opportunity of presenting a successful model to manage relations between three sisterly countries in the Nile basin.
Our meeting here today is an opportunity for truthful self-reflection, in which we should acknowledge the various deficiencies that are hindering the international system from delivering on the noble objectives and aspirations it was set up to realize. It is also an opportunity to renew our commitment to establish a more equitable international order, given that the attainment of justice globally remains a necessary condition to confront the immense challenges impacting our world today and endangering the credibility of the international system.
The humanitarian tragedy of the Rohingya minority in Myanmar is yet another reason to remind the international community of its moral obligations, not to mention its legal responsibilities, as reflected in the Charter of the United Nations. We must promptly work towards a lasting solution that ends the plight of civilians and addresses the root causes of the crisis, which has become a threat to regional security and the stability of neighbouring countries.
Let us move together to empower the people of the world to regain control of their destinies and to explore new horizons of cooperation between members of the international community. Let us transcend the vicious cycle of narrow interests and the futile logic of power politics to the broader horizons of common human interests and cooperation among all. Let us be true to ourselves and dispel the mentality of polarizing policies. The world today is in dire need of the upholding of common human interests. It is incumbent upon all States to strive to further relations among all partners with malice towards none.
I have conveyed Egypt’s message to the General Assembly today explicitly and clearly. I am full of hope that our joint efforts during the upcoming period will lead to a better world that is more secure, stable and prosperous. Long live Egypt!